       Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 1 of 31




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA

    DANIEL C. MATOUSEK, TERESA J.    )
    CANTU and LEAH M. MALONEY,       )
    individually and on behalf of all others
                                     )
    similarly situated,              )
                                     )                 CIVIL ACTION NO.:
                         Plaintiffs, )
                                     )
               v.                    )
                                     )
                                                       CLASS ACTION COMPLAINT
    MIDAMERICAN ENERGY COMPANY, )
    THE BOARD OF DIRECTORS OF        )
    MIDAMERICAN ENERGY COMPANY, )
    THE PENSION AND EMPLOYEE         )
    BENEFITS PLANS ADMINISTRATIVE    )
    COMMITTEE OF MIDAMERICAN         )
    ENERGY COMPANY and JOHN DOES 1- )
    30.                              )
                                     )
                         Defendants. )

                                          COMPLAINT

        Plaintiffs, Daniel C. Matousek, Teresa J. Cantu and Leah M. Maloney (“Plaintiffs”), by

and through their attorneys, on behalf of the MidAmerican Energy Company Retirement Savings

Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

        1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include MidAmerican Energy Company (“MidAmerican” or

“Company”) and the Board of Directors of MidAmerican Energy Company and its members


1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.


{00351606}
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 2 of 31




during the Class Period2 (“Board”) and the Pension and Employee Benefits Plans Administrative

Committee of MidAmerican Energy Company and its members during the Class Period

(“Committee”)3 for breaches of their fiduciary duties.

       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009).

       3.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       4.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.



2
  As will be discussed in more detail below, The Class Period is defined as November 13, 2014
through the date of judgment.
3
   Effective January 1, 2020, MidAmerican delegated all fiduciary and asset management
responsibilities related to the Plan to the Berkshire Hathaway Energy Investment Committee
(“Investment Committee”). Both the Investment Committee and the Committee shall be referred
to herein collectively as the Committee.

{00351606}                                      2
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 3 of 31




       5.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).4

       6.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money

spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble II, 843 F.3d at

1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       7.       Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       8.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

       9.      At all times during the Class Period (November 13, 2014 through the date of

judgment) the Plan had at least 963 million dollars in assets under management. At the end of



4
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).

{00351606}                                       3
        Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 4 of 31




2017 and 2018, the Plan had over 1.1 billion dollars and 1 billion dollars, respectively, in assets

under management that were/are entrusted to the care of the Plan’s fiduciaries.

        10.    The Plan’s assets under management qualifies it as a jumbo plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a jumbo plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.

        11.    Plaintiffs allege that during the putative Class Period (November 13, 2014 through

the date of judgment) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA

§ 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and

to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately review

the Plan’s investment portfolio with due care to ensure that each investment option was prudent,

in terms of cost; and (2) maintaining certain funds in the Plan despite the availability of similar

investment options with lower costs and/or better performance histories; and (3) failing to control

the Plan’s recordkeeping costs.

        12.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        13.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).




{00351606}                                        4
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 5 of 31




                             II.    JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

       15.     This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

       16.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.      PARTIES

       Plaintiffs

       17.      Plaintiff, Daniel C. Matousek (“Matousek”), resides in Princeville, Illinois. During

his employment, Plaintiff Matousek participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

       18.     Plaintiff, Teresa J. Cantu (“Cantu”), resides in Houston, Texas. During her

employment, Plaintiff Cantu participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

       19.      Plaintiff, Leah M. Maloney (“Maloney”), resides in Coal Valley, Illinois. During

her employment, Plaintiff Maloney participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

{00351606}                                        5
         Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 6 of 31




          20.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

          21.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, and total cost comparisons to similarly-sized plans)

necessary to understand that Defendants breached their fiduciary duties and engaged in other

unlawful conduct in violation of ERISA until shortly before this suit was filed.

                  Defendants

                           Company Defendant

          22.     MidAmerican Energy Company is the Plan sponsor and a named fiduciary with a

principal place of business being 666 Grand Avenue, Polk County, Des Moines, Iowa 50306. The

December 31, 2018 Form 5500 filed with the United States Department of Labor (“2018 Form

5500”) at 1.

          23.     MidAmerican, “headquartered in Des Moines, Iowa, safely meets the energy needs

of more than 1.6 million customers in Iowa, Illinois, Nebraska and South Dakota.5” MidAmerican

is “[a] subsidiary of Berkshire Hathaway Energy.” MidAmerican has more “than 3,400 dedicated

employees serving [its] customers every day across [its] service territory.” Id.




5
    https://www.midamericanenergy.com/aboutourcompany last accessed on November 4, 2020.


{00351606}                                            6
        Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 7 of 31




         24.    The Company, acting through its Board of Directors, appointed the Committee.

Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary duty to

monitor and supervise their appointees. The Committee is purportedly required to meet each

quarter in order to “review each investment option to satisfy itself that the investment is performing

in an appropriate manner … .” Statement of 401(k) Plan Investment Policies and Objectives of

MidAmerican Energy Company as revised August 2018 (“IPS”) at 10. Further, “[t]he Committee

is authorized to make changes to the Plan’s underlying investment options as it deems necessary

or advisable to maintain the interests of the Plan and its participants.” Id. As will be discussed in

detail below, the Committee failed to carry out these fiduciary duties prudently.

         25.    Accordingly, the Company had a concomitant fiduciary duty to monitor and

supervise the Committee and its members during the Class Period.

         26.    MidAmerican also made discretionary decisions to make profit sharing and

employer matching contributions to the Plan each year. Employer Discretionary Profit-Sharing

Match Contributions are defined in the Plan Document as: “[a]n amount determined in the

discretion of the President of Berkshire Hathaway Energy Company equal to a percentage of each

Participant’s Eligible Contributions … .” MidAmerican Energy Company Retirement Savings

Plan as Amended and Restated Effective January 1, 2020 (“Plan Doc.”) at 13. Berkshire Hathaway

Energy Company is the corporate parent of MidAmerican.6

         27.    Accordingly, MidAmerican during the putative Class Period is/was a fiduciary of

the Plan, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because it

exercised discretionary authority over management or disposition of Plan assets and because it




6
    https://www.midamericanenergy.com/aboutourcompany last accessed on November 4, 2020.

{00351606}                                        7
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 8 of 31




exercised discretionary authority to appoint and/or monitor the other fiduciaries, which had control

over Plan management and/or authority or control over management or disposition of Plan assets.

       28.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Board Defendants

       29.     As detailed above, the Company, acting through its Board of Directors, appointed

the Committee. The Committee is purportedly required to meet each quarter in order to “review

each investment option to satisfy itself that the investment is performing in an appropriate manner

… .” IPS at 10. Further, “[t]he Committee is authorized to make changes to the Plan’s underlying

investment options as it deems necessary or advisable to maintain the interests of the Plan and its

participants.” Id. Under ERISA, fiduciaries with the power to appoint have the concomitant

fiduciary duty to monitor and supervise their appointees.

       30.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority over

management or disposition of Plan assets and because each exercised discretionary authority to

appoint and/or monitor the other fiduciaries, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       31.     The Board and the unnamed members of the Board during the Class Period

(referred to herein as John Does 1-10), are collectively referred to herein as the “Board

Defendants.”

               Committee Defendants

       32.      As discussed above, the Committee is purportedly required to meet each quarter

in order to “review each investment option to satisfy itself that the investment is performing in an

{00351606}                                       8
         Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 9 of 31




appropriate manner … .” IPS at 10. More specifically, the Committee claims it will review the

performance and the expense of each fund in the Plan and remove any fund with excessive fees or

which underperform its peers. Id. As detailed in the IPS, the Committee claims it will review the

“[p]erformance levels over various time periods (e.g., three-month, one-year, three-year, five-year,

etc.) … ” for each fund in the Plan at least quarterly. Id. In addition, the Committee contends that

it will examine the expenses of the Plan for the “[a]ppropriateness of fees and expense charged …

.” Id. As will be discussed in more detail below, the Committee fell well short of the fiduciary

goals.

         33.   The Investment Committee and each of its members were fiduciaries of the Plan

during the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

because each exercised discretionary authority over management or disposition of Plan assets.

         34.   The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

         Additional John Doe Defendants

         35.   To the extent that there are additional officers, employees and/are contractors of

MidAmerican who are/were fiduciaries of the Plan during the Class Period, or were hired as an

investment manager for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, MidAmerican officers, employees and/or contractors who

are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A) during the Class Period.




{00351606}                                       9
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 10 of 31




                      IV.     CLASS ACTION ALLEGATIONS

       36.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):7

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the
               Plan, at any time between November 13, 2014 through the
               date of judgment (the “Class Period”).

       37.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 lists 5,977 Plan “participants with account balances as of the

end of the plan year.” 2018 Form 5500 at 2.

       38.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       39.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are/were fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and

                       prudence by engaging in the conduct described herein;


7
 Plaintiffs reserve the right to propose other or additional classes or subclasses in their
motion for class certification or subsequent pleadings in this action.


{00351606}                                       10
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 11 of 31




                C.       Whether the Defendants responsible for appointing other

                         fiduciaries failed to adequately monitor their appointees to ensure

                         the Plan was being managed in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        40.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        41.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        42.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.




{00351606}                                        11
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 12 of 31




                                         V.      THE PLAN

       43.     MidAmerican established the Plan “for the administration and distribution of

contributions made by participating Employers for the purpose of providing retirement benefits

for eligible Employees.” Plan Doc. at 1. The Plan underwent several amendments since its

founding in 1976, with its most recent amendment effective as of January 1, 2020. Id.

       44.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Plan Doc. at 49. Consequently, retirement

benefits provided by the Plan are based solely on the amounts allocated to each individual’s

account. Id.

       Eligibility

       45.     In general, regular full-time and part-time employees are eligible to participate in

the Plan. 2018 Auditor Report at 6. The 2018 Auditor Report states: “[t]he participants of the Plan

include full and part-time salaried and bargaining employees of MidAmerican Energy Company

… .” The December 31, 2018 Report of Independent Auditor of the MidAmerican Energy

Company Retirement Savings Plan (“2018 Auditor Report”) at 5.

       Contributions

       46.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, discretionary profit sharing contributions and employer matching contributions

based on employee pre-tax, Roth 401(k), and employee after-tax contributions. Id.

{00351606}                                      12
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 13 of 31




       47.     With regard to employee contributions: “[e]ach year participants can elect a

deduction from base salary of 1% to 75% to be contributed to the Plan, subject to certain Internal

Revenue Code (“IRC”) limitations.” Id. MidAmerican will make matching contributions to the

Plan in any given year. Id. As described in the 2018 Auditor Report: “[t]he Company match is

65% of the first 6% of a participant’s 401(k) pre-tax or Roth contribution, or a combination of

both, or a maximum match of 3.9% of a participant’s base salary.” Id.

       48.     Like other companies that sponsor 401(k) plans for their employees, MidAmerican

enjoys both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       49.     MidAmerican also benefits in other ways from the Plan’s matching program. It is

well-known that “[o]ffering retirement plans can help in employers’ efforts to attract new

employees     and    reduce      turnover.”   See,   https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.

       50.     Given the size of the Plan, MidAmerican likely enjoyed a significant tax and cost

savings from offering a match.

       Vesting

       51.     With regard to contributions made by participants to the Plan, “[p]articipants are

immediately vested in their voluntary contributions plus actual earnings thereon.” 2018 Auditor

Report at 7. Matching contributions made by MidAmerican are subject to hours of continuous

service. Id. As described in the 2018 Auditor Report “[p]articipants are 100% vested in the

Company’s matching and discretionary contributions after completing 1,000 hours of service

during a plan year.” Id.

{00351606}                                      13
        Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 14 of 31




         The Plan’s Investments

         52.      In theory, the Committee must “review each investment option to satisfy itself that

the investment is performing in an appropriate manner … .” IPS at 10. But in practice, as alleged

below, that is not what happened.

         53.      Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, [p]articipants direct the investment of their contributions

into various investment options offered by the Plan.” 2018 Auditor Report at 6. As described in

the IPS, “[t]he Committee is authorized to make changes to the Plan’s underlying investment

options as it deems necessary or advisable to maintain the interests of the Plan and its participants.”

IPS at 10.

         54.      The Plan’s assets under management for all funds as of December 31, 2018 was

$1,081,584,300. 2018 Auditor Report at 3.

         Payment of Plan Expenses

         55.      During the Class Period, administrative expenses were paid for using Plan assets.

As described in the Trust Agreement: “[a]ll reasonable expenses incurred by or on behalf of the

Plan and Trust … shall be paid or reimbursed from the Trust Fund” Master Trust Agreement

between Bank of America, N.A. and MidAmerican Energy Company dated February 27, 2014

(“Trust Agreement”) at 5.

VI.      THE PLAN’S FEES DURING THE CLASS PERIOD WERE UNREASONABLE

               A. The Totality of Circumstances Demonstrate that the Plan Fiduciaries Failed
                  to Administer the Plan in a Prudent Manner

         56.      As described in the “Parties” section above, Defendants were fiduciaries of the

Plan.




{00351606}                                        14
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 15 of 31




       57.     ERISA “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

       58.     Plaintiffs did not have and do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan, including Defendants’ processes

(and execution of such) for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery. See Braden v. Wal-

mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a claim without

pleading facts which tend systematically to be in the sole possession of defendants, the remedial

scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

       59.     For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon the numerous factors set forth below.

       60.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plan throughout the

Class Period, including those identified below, that wasted the assets of the Plan and the assets of

participants because of unnecessary costs.

                  (1) Defendants Failed to Adequately Monitor the Plan’s Recordkeeping
                      Expenses

       61.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a



{00351606}                                      15
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 16 of 31




practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.

       62.     Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants (e.g., see allegations supra). “At worst, revenue sharing is a

way to hide fees. Nobody sees the money change hands, and very few understand what the total

investment expense pays for. It’s a way to milk large sums of money out of large plans by charging

a percentage-based fee that never goes down (when plans are ignored or taken advantage of). In

some cases, employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin

Pritchard, “Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-

sharing-and-invisible-fees (last visited March 19, 2020).

       63.     In this matter, using revenue sharing to pay for recordkeeping resulted in a worst-

case scenario for the Plan’s participants because it saddled Plan participants with above-market

recordkeeping fees.

       64.     As demonstrated in the chart below, the Plan’s per participant administrative and

recordkeeping fees were astronomical when benchmarked against similar plans.

                Participants          Direct             Indirect            Total              $PP
     2014          5791           $1,820,464.00         $68,382.00       $1,888,846.00        $326.17
     2015          5829           $2,006,540.00        $177,001.00       $2,183,541.00        $374.60
     2016          5811           $2,340,578.00        $162,990.00       $2,503,568.00        $430.83
     2017          5787           $2,557,363.00        $211,674.00       $2,769,037.00        $478.49
     2018          5977           $3,028,860.00        $110,279.00       $3,139,139.00        $525.20

       65.     By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs.




{00351606}                                        16
        Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 17 of 31




          66.    NEPC, a consulting group, recently conducted its 14th Annual Survey titled the

NEPC 2019 Defined Contribution Progress Report (referenced above) which took a survey of

various defined contribution plan fees.8 The sample size and respondents included 121 Defined

Contribution Plans broken up as follows: 71% Corporate; 20% Healthcare, and 9% Public, Not-

for-Profit and other. The average plan had $1.1 billion in assets and 12,437 participants. The

median plan had $512 million in assets and 5,440 participants. See Report at 1.

          67.    NEPC’s survey found that no plans with between 5,000 and 10,000 participants

paid more than $100 in per participant recordkeeping, trust and custody fees. Report at 10.

          68.    Another data source, the 401k Averages Book (20th ed. 2020)9 studies plan fees for

much smaller plans, those under $200 million in assets. Although it studies much smaller plans

than the Plan, it is nonetheless a useful resource because we can extrapolate from the data what a

slightly bigger plan like the Plan should be paying for recordkeeping.            That is because

recordkeeping and administrative fees should decrease as a plan increases in size. For example, a

plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus, the

Plan, with over $1 billion dollars in assets in 2018 and over 5,000 participants in 2018, should

have had direct recordkeeping costs below the $5 average, which it clearly did not.




8
    Available at https://www.nepc.com/insights/2019-dc-plan-and-fee-survey.
9
 “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.

{00351606}                                       17
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 18 of 31




        69.     The Plan’s total recordkeeping costs are clearly unreasonable as some authorities

have recognized that reasonable rates for large plans typically average around $35 per participant,

with costs coming down every day.10

        70.     In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable levels, and

require that any revenue sharing payments that exceed a reasonable level be returned to the plan

and its participants.

        71.     Further, a plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the



10
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).


{00351606}                                      18
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 19 of 31




recordkeeper’s compensation to exceed levels found in other, similar plans. George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011); Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470,

479 (M.D.N.C. 2015); see also NEPC 2019 Defined Contribution Progress Report at 10 (“Best

Practice is to compare fees and services through a record keeping vendor search Request for

Proposal process).

       72.     The fact that the Plan has stayed with the same recordkeeper over the course of the

Class Period, and paid the same relative amount in recordkeeping fees, there is little to suggest that

Defendants conducted a RFP at reasonable intervals – or certainly at any time prior to 2014 through

the present - to determine whether the Plan could obtain better recordkeeping and administrative

fee pricing from other service providers given that the market for recordkeeping is highly

competitive, with many vendors equally capable of providing a high-level service.

       73.     Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

             (2)   Many of the Plan’s Funds Had Investment Management Fees In Excess of
                   Fees for Funds in Similarly-Sized Plans

       74.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (conservatively, plans having above 1 billion dollars in assets).

       75.     In January 2012, the Department of Labor (“DOL”) issued a final regulation under

Section 408(b)(2) of ERISA which requires a “covered service provider” to provide the responsible

plan fiduciary with certain disclosures concerning fees and services provided to certain of their




{00351606}                                       19
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 20 of 31




ERISA governed plans. This regulation is commonly known as the service provider fee disclosure

rule, often referred to as the “408(b)(2) Regulation.” 11

        76.     The required disclosures must be furnished in advance of a plan fiduciary entering

into or extending a contract or arrangement for covered services. The DOL has said that having

this information will permit a plan fiduciary to make a more informed decision on whether or not

to enter into or extend such contract or arrangement.

        77.     As stated by the DOL: ERISA “requires plan fiduciaries, when selecting and

monitoring service providers and plan investments, to act prudently and solely in the interest of

the plan’s participants and beneficiaries. Responsible plan fiduciaries also must ensure that

arrangements with their service providers are ‘reasonable’ and that only ‘reasonable’

compensation is paid for services. Fundamental to the ability of fiduciaries to discharge these

obligations is obtaining information sufficient to enable them to make informed decisions about

an employee benefit plan’s services, the costs of such services, and the service providers.” DOL

408(b)(2) Regulation Fact Sheet.

        78.     Investment options have a fee for investment management and other services. With

regard to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

assets. However, the expense ratio also reduces the participant’s return and the compounding

effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.



11
  See https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-center/fact-
sheets/final-regulation-service-provider-disclosures-under-408b2.pdf (“DOL 408(b)(2)
Regulation Fact Sheet”)

{00351606}                                         20
        Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 21 of 31




         79.     “The duty to pay only reasonable fees for plan services and to act solely in the best

interest of participants has been a key tenet of ERISA since its passage.” “Best Practices for Plan

Fiduciaries,” at 36, published by Vanguard, 2019.12

         80.    For purposes of evaluating expense ratios of an investment, plan fiduciaries should

obtain competitive pricing information (i.e., fees charged by other comparable investment funds

to similarly situated plans). This type of information can be obtained through mutual fund data

services, such as Morningstar, or with the assistance of the plan’s expert consultant. However, for

comparator information to be relevant for fiduciary purposes, it must be consistent with the size

of the plan and its relative bargaining power. Large plans for instance are able to qualify for lower

fees on a per participant basis, and comparators should reflect this fact.

         81.    According to Vanguard, “[b]enchmarking is one of the most widely used

supplements to fee disclosure reports and can help plan sponsors put into context the information

contained in the reports.” “Best Practices for Plan Fiduciaries,” at 37.

         82.    “The use of third-party studies provides a cost-effective way to compare plan fees

with the marketplace. Plan sponsors may elect to engage a consultant to assist in the benchmarking

process. For a fee, consultants can give plan sponsors a third-party perspective on quality and

costs of services. It is important to understand the plan (e.g., plan design, active or passive

investment management, payroll complexities, etc.) as it relates to the benchmarking information

in order to put the results in an appropriate context. By understanding all of the fees and services,

a plan sponsor can make an accurate ‘apples-to-apples’ comparison.” Id.

         83.    Here, the Defendants could not have engaged in a prudent process as it relates to

evaluating investment management fees.



12
     Available at https://institutional.vanguard.com/iam/pdf/FBPBK.pdf?cbdForceDomain=false.

{00351606}                                        21
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 22 of 31




       84.      In some cases, expense ratios for the Plan’s funds were 376% above the ICI Median

(in the case of Oakmark Equity and Income Investor) and 82% above the ICI Median (in the case

of PIMCO Total Return Instl Revenue Share) in the same category. The high cost of the Plan’s

funds is also evident when comparing the Plan’s funds to the average fees of funds in similarly-

sized plans. These excessively high expense ratios are detailed in the chart below:

               Current Fund                     ER          Investment Style          ICI Median
             Dodge & Cox Stock                 0.52 %        Domestic Equity            0.30%

  Oakmark Equity and Income Investor           0.81 %   Non-target date Balanced        0.17%
   PIMCO Total Return Instl Revenue
                                               0.71 %        Domestic Bond              0.39%
               Share
    Dodge & Cox International Stock            0.63 %      International Equity         0.50%

       85.      The high cost of the Plan’s funds is even more stark when comparing the Plan’s

funds to the average fees of funds in similarly-sized plans:

               Current Fund                     ER          Investment Style         ICI Average
             Dodge & Cox Stock                 0.52 %       Domestic Equity             0.35%
  Oakmark Equity and Income Investor           0.81 % Non-target date Balanced          0.30%
   PIMCO Total Return Instl Revenue
                                               0.71 %        Domestic Bond              0.30%
               Share
    Dodge & Cox International Stock            0.63 %      International Equity         0.48%

       86.      Given the excessive costs of the above funds they should have been replaced during

the Class Period.

              (3)        There Have Been Three Underperforming Funds in the Plan From 2014
                         to 2018

       87.          Another indication of Defendants’ lack of a prudent process to monitor Plan funds

was their failure to remove three underperforming funds during the Class Period: the Dodge and

Cox International Stock fund has been in the Plan from 2014 to at least July of 2020. The Oakmark


{00351606}                                         22
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 23 of 31




Equity and Income Investor have been in the plan from 2014 to at least the end of 2018. The

Aristotle Small/Mid Cap Growth Fund was added to the Plan in 2016 and remained in the Plan to

at least the end of 2018. These funds have underperformed as follows as of June 30, 2020:

                                               Total Return % (% rank in peer group)
                Current Fund
                                             1-Year      3-Year     5-Year      10-Year
   Oakmark Equity and Income Investor      -14.48 (96)    -2.14 (92)   0.48 (89)    4.65 (83)

                  # of Peers                   694           673          636          523
     Dodge & Cox International Stock       -22.28 (59)    7.42 (70)    -4.39 (72)   1.61 (28)
                  # of Peers                   339           320          292          234
       Aristotle Small Cap Equity I        -27.54 (93)    -6.72 (95)       --           --
                  # of Peers                   645           625           --           --

       88.       Given the clear underperformance of the above funds, especially during the last

five years, and because they had expense ratios considerably above median and average expense

ratios, they should have been replaced during the Class Period.

          (4)     Two of the Underperforming Funds Had Lower Cost Better Performing
                  Alternatives

       89.       The Plan failed to replace two of the underperforming funds which in 2018 housed

over 80 million dollars in Plan assets. These two funds, the Dodge & Cox International Stock

(“Dodge International”) and the Oakmark Equity and Income Investor (“Oakmark Equity”) had

nearly identical lower cost alternatives during the Class Period. Dodge International and Oakmark

Equity are what’s known as actively managed funds. As detailed in a well respected investment

journal: “[a]n actively managed investment fund is a fund in which a manager or a management




{00351606}                                     23
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 24 of 31




team makes decisions about how to invest the fund’s money.13” Thus, the success or failure of an

actively managed fund is linked directly to the abilities of the managers involved.

        90.     Here, the performance of the managers of both the Dodge International and the

Oakmark Equity funds fell well short of acceptable industry standards and they should have been

replaced at the beginning of the Class Period or sooner. Failure to do so, cost the Plan and its

participants millions of dollars in lost opportunity and revenue.

        91.     There were several more superior performing less expensive alternatives available

during the Class Period which should have been selected by the Plan. In fact, as detailed in the

Chart immediately above in Section VI(A)(3), Oakmark Equity performed worse than at least 89%

of its more than 636 peer funds at the 1, 3, and 5 year marks. Dodge International performed worse

than at least 70% of its more than 290 peer funds at the 3 and 5 year marks.

        92.     The chart below choses one of these superior performing alternatives and compares

them to the Dodge International and Oakmark Equity funds during the Class Period:

                             2020 Exp                                      2020 Exp     % Fee
        Current Fund                        Lower Cost Alternative
                               Ratio                                         Ratio      Excess
     Oakmark Equity And                    American Funds American
                               0.81 %                                       0.26 %     211.54%
       Income Investor                           Balanced R6
         Dodge & Cox                         Vanguard International
                               0.63 %                                       0.32 %     96.88%
      International Stock                        Growth Adm

        93.      Not only are the fees excessive for both the Oakmark Equity and the Dodge

International funds but the suggested alternative funds outperformed both funds significantly. The

difference between the excessive fees paid for these underperforming funds and the suggested

alternatives represent more lost savings each year for plan participants and have been compounded




 https://www.thebalance.com/actively-vs-passively-managed-funds-453773 last accessed on
13

November 12, 2020.

{00351606}                                      24
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 25 of 31




over the years. The underperformance of Oakmark Equity and Dodge International as compared

to the suggested alternatives is represented in the chart below:

    Fund in                Average Annual Return                        Benchmark Relative
 Plan/Compar
      ator            1Y       3Y         5Y          10Y          1Y      3Y       5Y        10Y
    Oakmark
  Equity And
    Income
    Investor
                    -0.90%    2.19%     5.72%         6.87%   2.41%       4.92%   3.16%      1.02%
  Benchmark:
   60% SPY,
   40% AGG
  Composite/
   American
     Funds
                    9.42%     8.00%     9.82%      10.16% 13.77% 11.22%           7.61%      4.48%
   American
  Balanced R6

 Dodge & Cox
  International
      Stock
                    -9.43%    -5.85%    2.21%         3.13%   -9.52%     -6.33%   -2.87%     -1.41%
  Benchmark:
 iShares MSCI
  EAFE ETF/
   Vanguard
 International      49.32%   16.07%     18.58%     10.93% 49.23% 15.59% 13.50%               6.39%
 Growth Adm

       94.        As detailed in the chart above, the comparator funds, namely, American Funds

American Balanced R6 and Vanguard International Growth Adm, easily outperformed Oakmark

Equity and Dodge International at the 1,3,5 and 10 year marks. A prudent fiduciary should have

been aware of these better preforming lower cost alternative and switched to them at the beginning

of the Class Period. Failure to do so is a clear indication that the Plan lacked any prudent process

whatsoever for monitoring the cost and performance of the funds in the Plan.




{00351606}                                       25
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 26 of 31




                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)

       95.      Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       96.     At    all   relevant   times,   the    Committee   Defendants    and    its   members

(“Prudence/Loyalty Defendants”) were fiduciaries of the Plan within the meaning of ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over

the administration and/or management of the Plan or disposition of the Plan’s assets.

       97.     As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of the Plan’s participants and beneficiaries,

and acting with the care, skill, diligence, and prudence under the circumstances that a prudent

person acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of like character and with like aims.

       98.     The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of the Plan’s participants.     Instead, the Prudence/Loyalty Defendants selected and retained

investment options in the Plan despite the high cost of the funds in relation to other comparable

investments.

       99.     As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have




{00351606}                                           26
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 27 of 31




suffered these losses, and the Plan’s participants would have had more money available to them

for their retirement.

        100.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty Defendants

are liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

        101.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).


                                   SECOND CLAIM FOR RELIEF
                           Failure to Adequately Monitor Other Fiduciaries
                            (Asserted against the Board and MidAmerican)

        102.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        103.    The Board Defendants and MidAmerican (the “Monitoring Defendants”) had the

authority and obligation to monitor the Committee and was aware that the Committee had critical

responsibilities as a fiduciary of the Plan.

        104.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee and ensure that the Committee was adequately performing its fiduciary obligations,

and to take prompt and effective action to protect the Plan in the event that the Committee was not

fulfilling those duties.



{00351606}                                         27
     Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 28 of 31




       105.      The Monitoring Defendants also had a duty to ensure that the Committee possessed

the needed qualifications and experience to carry out its duties; had adequate financial resources

and information; maintained adequate records of the information on which it based its decisions

and analysis with respect to the Plan’s investments; and reported regularly to the Monitoring

Defendants.

       106.      The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)     Failing to monitor and evaluate the performance of the Committee

      or have a system in place for doing so, standing idly by as the Plan suffered

      significant losses as a result of the Committee’s imprudent actions and omissions;

                (b)     failing to monitor the processes by which the Plan’s investments

      were evaluated; and

                (c)     failing to remove the Committee as a fiduciary whose performance

      was inadequate in that it continued to maintain imprudent, excessively costly, and

      poorly performing investments within the Plan, and caused the Plan to pay excessive

      recordkeeping fees, all to the detriment of the Plan and the retirement savings of the

      Plan’s participants.

       107.      As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and participants of the Plan would have

had more money available to them for their retirement.

       108.      Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee.




{00351606}                                       28
      Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 29 of 31




In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set forth in their

Prayer for Relief.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:

               A.       A determination that this action may proceed as a class action

        under Rule 23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of

        Civil Procedure;

               B.       Designation of Plaintiffs as Class Representatives and designation

        of Plaintiffs’ counsel as Class Counsel;

               C.       A Declaration that the Defendants, and each of them, have

        breached their fiduciary duties under ERISA;

               D.       An Order compelling the Defendants to make good to the Plan all

        losses to the Plan resulting from Defendants’ breaches of their fiduciary duties,

        including losses to the Plan resulting from imprudent investment of the Plan’s

        assets, and to restore to the Plan all profits the Defendants made through use of

        the Plan’s assets, and to restore to the Plan all profits which the participants would

        have made if the Defendants had fulfilled their fiduciary obligations;

               E.       An order requiring the Company Defendants to disgorge all profits

        received from, or in respect of, the Plan, and/or equitable relief pursuant to 29

        U.S.C. § 1132(a)(3) in the form of an accounting for profits, imposition of a

        constructive trust, or a surcharge against the Company Defendant as necessary to

        effectuate said relief, and to prevent the Company Defendant’s unjust enrichment;




{00351606}                                          29
    Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 30 of 31




             F.      Actual damages in the amount of any losses the Plan suffered, to

      be allocated among the participants’ individual accounts in proportion to the

      accounts’ losses;

             G.      An order enjoining Defendants from any further violations of their

      ERISA fiduciary responsibilities, obligations, and duties;

             H.      Other equitable relief to redress Defendants’ illegal practices and

      to enforce the provisions of ERISA as may be appropriate, including appointment

      of an independent fiduciary or fiduciaries to run the Plan and removal of Plan’s

      fiduciaries deemed to have breached their fiduciary duties;

             I.      An award of pre-judgment interest;

             J.      An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.      An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and

      the common fund doctrine; and

             L.      Such other and further relief as the Court deems equitable and just.


Date: November 13, 2020                     PUGH HAGAN PRAHM, PLC

                                            /s/ David J. Bright             .
                                            David J. Bright, Esquire
                                            425 E. Oakdale Boulevard, Suite 201
                                            Coralville, Iowa 52241
                                            dbright@pughhagan.com
                                            (319) 351-2028
                                            Fax: (319) 351-1102

                                            CAPOZZI ADLER, P.C.

                                            /s/ Donald R. Reavey         .
                                            Donald R. Reavey, Esquire
                                            PA Attorney ID #82498
                                            (Pro Hac Admission to be Requested)
                                            2933 North Front Street
                                            Harrisburg, PA 17110

{00351606}                                    30
    Case 4:20-cv-00352-CRW-CFB Document 1 Filed 11/13/20 Page 31 of 31




                                  donr@capozziadler.com
                                  (717) 233-4101
                                  Fax (717) 233-4103

                                  /s/ Mark K. Gyandoh         .
                                  Mark K. Gyandoh, Esquire
                                  PA Attorney ID # 88587
                                  (Pro Hac Admission to be Requested)
                                  CAPOZZI ADLER, P.C.
                                  312 Old Lancaster Road
                                  Merion Station, PA 19066
                                  markg@capozziadler.com
                                  (610) 890-0200
                                  Fax (717) 233-4103

                                  Counsel for Plaintiffs and the Putative Class




{00351606}                          31
